DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/27/22 have been fully considered but they are not persuasive.
On page 4 regarding prior art rejections, Applicant argues amendments overcome the rejection of record since a “single” tenting element is claimed as extending in a concave manner, and since the tenting element struts define apices. Applicant argues Tabor has multiple flared portions, and thus doesn’t disclose a single tenting element. Additionally, Applicant argues the flared portions of Tabor don’t have struts which define cells to form apices. 
The Examiner respectfully disagrees. Tabor discloses a single tenting element as is labeled and provided by the rejection below. The presence of any other element does not appear to prevent Tabor from meeting the claim limitation, but the Examiner notes that the rejection is based upon Hauser as the base reference, who does teach a single tenting element. As regards arguments of apices, the Examiner refers to Hauser again, whose tenting element includes apices.
On pages 4-5 Applicant argues further that Kupumbati teaches a skirt portion 130 so that an upper edge section 133 is positioned towards an aortic valve and a flap 138 is oriented “away from the aortic valve”, and thus teaches away from the claimed invention. 
The Examiner respectfully disagrees, respectfully referring to Figure 16i of Kupumbati who teaches the concavity required by the claims as being an obvious alternative for the shape depicted by Hauser (e.g. Kupumbati Figure 16a). 

Claim Objections
Claims 30-32 are objected to because of the following informalities:  
Claim 30 is objected to for claiming “a method for treating mitral regurgitation in a human being who has a patient aortic valve having an aortic annulus and leaflets, and a patient mitral valve having an mitral annulus, an anterior leaflet, and an anterior leaflet”. 
The claim states that the mitral annulus has two anterior leaflets. 
Further, the claim states “delivering the aortic valve device to the aortic annulus the patient aortic valve” which is grammatically incorrect. 
Further, since the claim references two “an anterior leaflet” of the mitral annulus, it is unclear which mitral leaflet the claim later requires the tenting element to push. 
Claim 31 is objected to for having improper antecedent basis for “the location”. 
Claim 32 is objected to for claiming “the height H4 at about 10% to 70% of the height H2” which is grammatically incorrect or is missing words. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is indefinite for claiming “a method for treating mitral regurgitation in a human being who has a patient aortic valve having an aortic annulus and leaflets, and a patient mitral valve having an mitral annulus, an anterior leaflet, and an anterior leaflet”. 
First, it is unclear what a “patient aortic valve” and “patient mitral valve” are. The specification doesn’t refer to these, meaning elaboration/clarification cannot be gained from the specification. It is possible that “patient” is referring to a person who is seeking medical treatment, but in this case it is unclear why previous reference to a “human being” is made (e.g. as opposed to a “patient”), and the descriptors of “patient” before aortic valve and mitral valve would be accordingly unnecessary. Alternatively, it is possible this is a misspelling of the word “patent”, indicating that the aortic valve and mitral valve of the human being are “patent” (e.g. open), which would explain their descriptive presence and why they are distinct from the “human being”. However, clarification is required since there isn’t support for the mitral and aortic valves being “patent” in the specification and interpretation based on a supposed misspelling is a difficult reach. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 20070061010 A1) hereinafter known as Hauser in view of Tabor et al. (US 20140142694 A1) hereinafter known as Tabor, further in view of Kupumbati (US 20160120643 A1).
Regarding claim 30 Hauser discloses a method for treating mitral regurgitation ([0059])in a human being who has a patient aortic valve having an aortic annulus and leaflets (Figure 1), and a patient mitral valve having a mitral annulus, an anterior leaflet (Figure 1) comprising:
providing an aortic valve device (Figure 10 item 360; [0059]) comprising:
a frame with an annulus support having a frame annulus, a first end and a second end (Annotated Figure 10 shows the frame annulus/support comprising struts, which includes a portion which supports the aortic valve annulus (labeled)), and a ventricular flange extending from the second end of the annulus support (Annotated Figure 10; [0059] flared lower portion 364), wherein the ventricular flange has a ventricular end which has a circumference (Annotated Figure 10), and the ventricular flange is flared radially outwardly so that the ventricular flange gradually increases in diameter until it reaches the ventricular end (Figure 10 item 364; [0059] “flared lower portion”);
the frame further including a single tenting element  that extends along the circumference of the ventricular end (Annotated Figure 10), and with the tenting element having a plurality of struts that are connected to ventricular end to form a plurality of apices, with the plurality of struts defining a plurality of cellular elements (Annotated Figure 10 shows inherent apices within the crosses of the struts which form cells of the tenting element/ventricular end) that include the plurality of apices (Annotated Figure 10 shows inherent apices within the crosses of the struts which form cells of the cellular elements), wherein the tenting element extends radially outwardly from the ventricular end (Annotated Figure 10; [0059] the end of the stent is flared); and 
a set of leaflets attached to the interior of the frame ([0059] “valvular structure disposed within the stent portion”);
wherein the annulus support is cylindrical ([0059] tubular upper section (as compared to a lower flared portion) (the Examiner understands the comparison between the tube and flare as indicating the cylindrical nature of the annulus support, and points out this is also depicted in Figure 10. Alternatively, based on the disclosure and figure of Hauser the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the tubular portion of the annulus support be cylindrical.)) and has a height H2 (Annotated Figure 10), and the ventricular flange has a height H3 (Annotated Figure 10), and the tenting element has a height H4 (Annotated Figure 10) and the height H2 is longer than the height H3 (Annotated Figure 10), and the height H2 is longer than the height H4 (Annotated Figure 10);
delivering the aortic valve device to the aortic annulus in a patient’s aortic valve (Figure 10; [0059]); and 
expanding the frame at the aortic annulus (Abstract; the device is expandable) to push aside and cover the leaflets of the patient aortic valve (Figure 10; [0059]), with the tenting element pushing the anterior leaflet of the mitral valve to reshape the mitral annulus (Figure 10; [0059]), 
but is silent with regards to the frame including an aortic flange,
the frame’s tenting portion extending 1-90% of the circumference of the ventricular end of the ventricular flange, 
the leaflets’ method of attachment to the frame interior being via suture, 
and the tenting element extends radially outwardly from the ventricular end in a concave manner such that the plurality of apices of the cellular elements extend radially inwardly towards the frame annulus.



    PNG
    media_image1.png
    520
    523
    media_image1.png
    Greyscale

However, regarding claim 30 Tabor teaches wherein valves implanted at a heart valve annulus can include a flange on either side, surrounding an annulus support (Figure 22 shows cylindrical straight portion at the aortic annulus, and both an aortic flare and ventricular flare), and further teaches wherein a tenting element extends along only 1-90% of the circumference of a ventricular end of the frame (Figure 20 shows the tenting element made of items 186 which doesn’t extend the entirety around the circumference), and further teaches that leaflets of a valve can be attached to a surrounding frame via sutures ([0006], [0063]).
Hauser and Tabor are involved in the same field of endeavor, namely replacement heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hauser so that there is an annular flange such as is taught by Tabor in order to help in anchoring of the valve in situ by preventing movement thereof. It would have been further obvious to have the tenting element extend less than the full circumference of the end of the valve as is taught by Tabor in order to avoid native anatomical structures in the heart which might be related to the conduction system of the heart or locations of blood flow. Finally, the use of sutures to attach valves to their support frame as is taught by Tabor is likewise obvious and well-known as a suitable method for attaching a valved element to a supporting structure for the purposes of ensuring the leaflets remain in place during use.
Further, regarding claim 30 Kupumbati teaches a heart valve which includes a tenting element which has cellular elements that define a plurality of apices and further including providing the plurality of struts that extend radially outwardly from a ventricular end in a concave manner with the plurality of apices of the cellular elements extending radially inward (Figure 16j).  Hauser and Kupumbati are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Hauser Tabor Combination so that the struts extend in the manner taught by Kupumbati in order to ensure the outward pushing of the curtain occurs, while also ensuring sharp ends of the strut apices are not damaging adjacent tissue, thus ensuring less inflammation and injury to the patient upon implantation. 
Regarding claim 31 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
wherein Hauser further discloses locating the tenting element at a side of the circumference of the ventricular end that is positioned closer to the human being’s aortic curtain when the frame is expanded at the location of the patient aortic valve ([0059]).
Regarding claim 32 the Hauser Tabor Combination teaches the method of claim 23 substantially as is claimed,
but is silent with regards to the precise dimensions of H4 as compared to H2. 
However, regarding claim 32 the Examiner notes that while drawings are not understood as being drawn to scale, the Examiner’s annotation can show the relative heights of H2 and H4. As can be seen, the Annotated Figure 10 separates the very bottom-most part of the valve device as a whole as being the tenting element, with the ventricular flange located between the cylindrical annulus support and the tenting element. Thus, the actual extent of the ventricular flange and tenting element is somewhat variable depending on where the lines are actually drawn. The Examiner notes no part of the claim which requires any structural features of each of these portions of the valve device, which would not be maintained even if the delineation between portions of the valve device of Kupumbati are somewhat adjustable. In this case, the Examiner understands the location of the demarcation between the annulus support, ventricular flange, and ventricular end to be chosen to that these dimensions are achieved, including H4 being about 10-70% H2. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the height of the annulus support so that it is larger (or even smaller) than H4 (so that H4 is about 10-70% that of H2), in order to fit the valve to the specific geometry of a patient. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.);
Regarding claim 33 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
but is silent with regards to whether or not the ventricular flange and annulus support have a cover.
However, regarding claim 33 Kupumbati teaches that heart valves include a biocompatible material cover ([0088] the entirety of the stent frame can be covered in polyester fabric).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Hauser Tabor Combination so that the annulus support and ventricular flange include a cover such as is taught by Kupumbati in order to ensure the valve doesn’t leak after implantation. Such a cover would ensure the desired seal is maintained after implantation and thus prevent future regurgitation in the patient. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/11/22